Citation Nr: 1500984	
Decision Date: 01/08/15    Archive Date: 01/13/15

DOCKET NO.  12-09 616	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Roanoke, Virginia


THE ISSUES

1.  Entitlement to a compensable rating for the service-connected bilateral hearing loss disability prior to August 5, 2014.

2.  Entitlement to a rating in excess of 20 percent for the service-connected bilateral hearing loss disability beginning on August 5, 2014.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

R. R. Watkins, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1975 to February 2003.

This matter initially came to the Board of Veterans' Appeals (Board) on appeal from a rating decision issued by the RO in July 2011.

The Veteran provided testimony at a January 2013 hearing held before the undersigned Veterans Law Judge (VLJ) in Washington, DC.  A transcript of the hearing is associated with the Veteran's claim file.  

In January 2014 and June 2014, the Board remanded the case to the Agency of Original Jurisdiction (AOJ) for additional development of the record.

In October 2014, the Appeals Management Center (AMC) increased the rating for the service-connected bilateral hearing loss disability from a noncompensable rating to 20 percent, effective on August 5, 2014.  See AB v. Brown, 6 Vet. App. 35, 39 (1993) (unless a claimant expresses an intent to limit the appeal to entitlement to a specific disability rating for the service-connected condition, the VA is required to consider entitlement to all available ratings for that condition).  

Thus, in this case, there are two stages of ratings on appeal as reflected on the title page.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  There is also a paperless, electronic record in the Virtual VA system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of these electronic records.  


FINDINGS OF FACT

1.  For the initial period of the appeal prior to January 2013, the service-connected bilateral hearing loss hearing disability is shown to have been manifested by no worse than Level I hearing in the right ear and Level III hearing on the left.

2.  The service-connected bilateral hearing loss is shown to have been productive of a disability picture that more nearly approximated that of Level V hearing in each ear beginning in January 2013.


CONCLUSIONS OF LAW

1.  The criteria for the assignment of a compensable rating for the service-connected bilateral hearing loss disability prior to January 2013, have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.14, 4.85, 4.86, including Diagnostic Code 6100 (2014).

2.  The criteria for the assignment of a rating of 20 percent, but no higher for the service-connected bilateral hearing loss disability beginning in January 2013, have been met. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.14, 4.85, 4.86, including Diagnostic Code 6100 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

Upon receipt of a substantially complete application for benefits, VA must notify the claimant of what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004). 

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that, upon receipt of an application for a service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.

With regard to claims for increased disability ratings for service-connected conditions, the law requires VA to notify the claimant that, to substantiate a claim, the claimant must provide, or ask VA to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159; Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated and remanded sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  

The claimant must be notified that, should an increase in disability be found, a disability rating will be determined by applying relevant Diagnostic Codes, which typically provide for a range in severity of a particular disability from noncompensable to as much as 100 percent (depending on the disability involved), based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration.  

Finally, the notice must provide examples of the types of medical and lay evidence that the veteran may submit (or ask the VA to obtain) that are relevant to establishing her or his entitlement to increased compensation. 

However, the notice required by section 5103(a) need not be specific to the particular veteran's circumstances; that is, VA need not notify a veteran of alternative Diagnostic Codes that may be considered or notify of any need for evidence demonstrating the effect that the worsening of the disability has on the particular veteran's daily life.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The notice must be provided prior to an initial unfavorable decision by the Agency of Original Jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In this case, the Veteran was provided a notice letter in November 2010, prior to the initial adjudication of his claim in July 2011.  The letter informed him of the evidence necessary to substantiate his appeal and of the division of responsibilities in obtaining such evidence.  The letter also explained how disability ratings and effective dates are determined. 

VA has fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate the appeal.  Service treatment records, post-service treatment records, and lay statements have been associated with the record.  

In January 2013, the Veteran testified at a hearing with the Board.  Neither the Veteran nor his representative have identified any prejudice in the conduct of the hearing, and the record reflects that the undersigned VLJ identified the issue on appeal, elicited testimony on the elements necessary to substantiate the appeal, and sought to identify any further necessary development to substantiate the appeal.  

These actions satisfied the duties an VLJ has to explain fully the issues and to suggest the submission of evidence that may have been overlooked.  See 38 C.F.R. 
§ 3.103(c)(2); see also Bryant v. Shinseki, 23 Vet. App. 488, 492 (2010).

Furthermore, VA provided the Veteran with adequate audiometric examinations in December 2010, June 2012, and August 2014.  The examinations are adequate because each contains a history obtained from the Veteran and a thorough examination relevant to the applicable rating criteria.  

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537, 542-43 (2006), aff'd, Mayfield v. Nicholson, 499 F.3d 1317 (2007); see also Dingess/Hartman, 19 Vet. App. at 486.

This appeal was remanded by the Board in January 2014 and June 2014.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (holding that a Court or Board remand confers upon the appellant the right to compliance with that order).  

The remands, in relevant part, requested that the AOJ obtain treatment records from Walter Reed National Military Medical Center (Walter Reed) and provide the Veteran with an audiometric examination.  

In July 2014, the AOJ sent the Veteran a letter requesting him to complete and return the enclosed VA Form 21-4142 (Authorization and Consent to Release Information) and to submit any treatment records he had from Walter Reed.  The Veteran did not complete these actions and in October 2014, via his representative, indicated that he did not have any additional evidence to submit.

Additionally, the Veteran was afforded an audiometric examination in August 2014 pursuant to the remand directives.  Accordingly, the Board finds that there has been substantial compliance with its previous remand and it may proceed to adjudication of this appeal.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (holding that there must be substantial compliance with the terms of a Court or Board remand).

All relevant evidence necessary for an equitable resolution of the appeal has been identified and obtained, to the extent possible.  

Thus, the Board finds that VA has obtained, or made reasonable efforts to obtain, all evidence that might be relevant to the issues on appeal, and that VA has satisfied the duty to assist.  All pertinent due process requirements have been met.  See 38 C.F.R. § 3.103.


II.  Disability Rating Principles 

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  38 C.F.R. § 4.7. 

In considering the severity of a disability, it is essential to trace the medical history of the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  

While the regulations require review of the recorded history of a disability by the adjudicator to ensure a more accurate evaluation, the regulations do not give past medical reports precedence over the current medical findings.  

Where an increase in the disability rating is at issue, the "present level" of the veteran's disability is the primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

However, where VA's adjudication of an increased rating claim is lengthy, a claimant may experience multiple distinct degrees of disability that would result in different levels of compensation from the time the increased rating claim was filed until a final decision on that claim is made.  

Thus, VA's determination of the "present level" of a disability may result in a conclusion that the disability has undergone varying and distinct levels of severity throughout the entire time period the increased rating claim has been pending.  Hart v. Mansfield, 21 Vet. App. 505 (2007). 

If later evidence indicates that the degree of disability increased or decreased following the assignment of the initial rating, "staged" ratings may be assigned for separate periods of time based on facts found.  Id. 

The service-connected bilateral hearing loss disability is currently assigned a 20 percent rating effective on August 5, 2014, pursuant to 38 C.F.R. § 4.85, Diagnostic Code 6100.

In evaluating service-connected hearing loss, disability ratings are derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are performed.  Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  

Evaluations of bilateral hearing loss range from noncompensable to 100 percent based on an organic impairment of hearing acuity, as measured by controlled speech discrimination tests in conjunction with the average hearing threshold, as measured by puretone audiometric tests in the frequencies of 1000, 2000, 3000 and 4000 cycles per second.  The rating schedule establishes 11 auditory acuity Levels designated from Level I for essentially normal hearing acuity through Level XI for profound deafness. 

VA audiological evaluations are conducted using a controlled speech discrimination test together with the results of puretone audiometry tests.  The vertical line in Table VI (printed in 38 C.F.R. § 4.85) represents nine categories of the percentage of discrimination based on a controlled speech discrimination test.  The horizontal columns in Table VI represent 9 categories of decibel loss based on the puretone audiometry test.  The numeric designation of impaired hearing (Levels I through XI) is determined for each ear by intersecting the vertical row appropriate for the percentage of discrimination and the horizontal column appropriate to the puretone decibel loss.  

The percentage evaluation is found from Table VII (in 38 C.F.R. § 4.85 and the statement of the case) by intersecting the vertical column appropriate for the numeric designation for the ear having the better hearing acuity and the horizontal row appropriate for the numeric designation for the level for the ear having the poorer hearing acuity.  For example, if the better ear had a numeric designation of Level "V" and the poorer ear had a numeric designation of Level "VII" the percentage evaluation is 30 percent.  See 38 C. F. R. § 4.85. 

The regulations also provide that in cases of exceptional hearing loss, i.e., when the puretone threshold at each of the four specified frequencies (1,000, 2,000, 3,000 and 4,000 hertz) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  Each ear will be evaluated separately.  38 C.F.R. § 4.86(a).  

The provisions of 38 C.F.R. § 4.86(b) further provide that when the puretone threshold is 30 decibels or less at 1,000 hertz and 70 decibels or more at 2,000, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or VIa, whichever results in the higher numeral.  That numeral will then be evaluated to the next higher Roman numeral.

The Veteran filed his claim for an increased evaluation in October 2010.  He 
was subsequently afforded an audiometric examination in December 2010 at which time his puretone thresholds, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
Average
RIGHT
55
50
50
45
50
LEFT
65
60
60
50
58.75

The Maryland CNC controlled speech discrimination test revealed speech recognition of 92 percent in the right ear and 88 percent in the left ear. 

These audiometric findings translate to Level I hearing acuity for the right ear and a Level III hearing acuity for the left ear.  See 38 C.F.R. § 4.85, Table VI.  When these values are applied to Table VII, the Veteran is entitled to a noncompensable evaluation for his bilateral hearing loss disability pursuant to the provisions of 38 C.F.R. § 4.85.

The Veteran was also provided with another audiometric examination in June 2012, which revealed puretone thresholds, in decibels, as follows:




HERTZ



1000
2000
3000
4000
Average
RIGHT
50
50
50
50
50
LEFT
60
55
55
50
55

The Maryland CNC controlled speech discrimination test revealed speech recognition of 98 percent in the right ear and 96 percent in the left ear.

These audiometric findings equate to Level I hearing loss in both ears.  See 38 C.F.R. § 4.85, Table VI.  When these values are applied to Table VII, the Veteran is entitled to a noncompensable evaluation for his bilateral hearing loss disability pursuant to the provisions of 38 C.F.R. § 4.85.

The Veteran underwent his last audiometric examination in August 2014, at which time his puretone thresholds, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
Average
RIGHT
65
65
65
60
63.75
LEFT
65
70
65
60
65

The Maryland CNC controlled speech discrimination test revealed speech recognition of 96 percent in the right ear and 94 percent in the left ear.

These results demonstrate an exceptional pattern of hearing in both ears, as the Veteran exhibited puretone thresholds of 55 decibels or more at each of the frequencies of 1,000, 2,000, 3,000 and 4,000 hertz.  As such, the Veteran is assigned a hearing acuity of Level V for each ear based upon Table VIA.  See 38 C.F.R. § 4.86(a).  

When these values are applied to Table VII, the Veteran is entitled to a 20 percent evaluation for his bilateral hearing loss disability pursuant to the provisions of 38 C.F.R. § 4.85.

Significantly, to the extent that the Veteran testified at his hearing in January 2013 that the service-connected bilateral hearing loss was worse than currently evaluated, the Board finds his lay assertions to be credible and probative for establishing that his service-connected bilateral hearing loss disability had increased in severity.  He reported that he could not hear without his hearing aids in each ear.  

Thus, the Board finds that the weight of the evidence is against the assignment of a compensable rating prior to January 2013 in this case.  Because of the Veteran's credible hearing testimony in January 2013, the Board finds that this is the earliest effective date that can be assigned for the rating of 20 percent for the service-connected bilateral hearing loss disability.

Clearly, on this record, the Board finds that a rating in excess of 20 percent is not shown to be assignable in this case.  

The Board has considered the Veteran's lay assertions regarding his diminished hearing.  However, the assignment of disability ratings for hearing impairment are derived by a mechanical application of the Rating Schedule to the numeric designations based on the audiology examination results.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  The schedular criteria are specific, and the Veteran's bilateral hearing loss is simply not of sufficient severity to warrant increased ratings.

In reaching this decision, the potential application of various provisions of Title 38 Code of Federal Regulations have been considered, whether or not they were raised by the Veteran.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  In particular, the Board has considered the provisions of 38 C.F.R. § 3.321(b)(1).  

However, in this case, the Board finds that the record does not show that the Veteran's bilateral hearing loss is so exceptional or unusual as to warrant the assignment of a higher rating on an extraschedular basis.  See 38 C.F.R. § 3.321(b)(1).

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Thun v. Peake, 22 Vet. App. 111 (2008).  

In this regard, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  

If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule and the assigned schedular evaluation is therefore adequate, and no extraschedular referral is required.  Id. See also VAOGCPREC 6-96 (Aug. 16, 1996).  

Otherwise, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, VA must determine whether the claimant's exceptional disability picture exhibits other related factors, such as those provided by the extraschedular regulation (38 C.F.R. § 3.321(b)(1) ) as "governing norms" (which include marked interference with employment and frequent periods of hospitalization). 

The evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected disability is inadequate.  

A comparison between the level of severity and symptomatology of the Veteran's assigned ratings with the established criteria found in the rating schedule shows that the rating criteria reasonably describe the Veteran's disability levels and symptomatology.  As discussed, there are higher ratings available under the Diagnostic Code, but the Veteran's disability is not productive of such manifestations. 

As explained in the proposed rule for the current version of Diagnostic Code 6100, the criteria were revised in 1987 with the goal of recognizing the impact of hearing loss in higher frequencies and to provide a more accurate picture of true hearing impairment.  See 52 Fed. Reg. 17607 (May 11, 1987).  

As a result, VA changed its testing methods and, in conjunction with the Department of Medicine and Surgery, developed amendments to 38 C.F.R. § 4.85, 4.86a, 4.87a, and Tables VI and VII.  

In particular, puretone averaging was to be accomplished using tone bursts at 1000, 2000, 3000 and 4000 Hertz, and speech recognition was to be measured using the Maryland CNC word lists which contained words with sounds in the 3000 and 4000 Hertz range. 

Overall, the new schedule was intended to evaluate hearing loss based on a combination of puretone averages and speech discrimination, which was thought to provide for a more accurate representation of actual hearing impairment by recognizing that individuals with slight to moderate decibel loss as determined by puretone averaging may have significant impairment of speech and vice versa. 

Additionally, the rating schedule was revised to accommodate language difficulties and other factors which produced inconsistent speech audiometry scores and to recognize exceptional patterns of hearing impairment.  

Notably, VA determined that "Table VII was developed during months of consultations with our Department of Medicine and represents the best judgment of experts in this field." 

Based upon the stated factors and considerations undertaken by VA and medical experts in developing the current criteria of Diagnostic Code 6100, the Board finds that the schedular ratings currently assigned reasonably describe the Veteran's disability levels and symptomatology.  

The Veteran's description of an inability to hear and discriminate speech has been measured according to puretone averages and speech discrimination.  As such, it cannot be said that the available schedular evaluations for the disability are inadequate. 

Moreover, the Board notes that under Johnson v. McDonald, 2013-7104, 2014 WL 3562218 (Fed. Cir. Aug. 6, 2014), a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual condition fails to capture all the service-connected disabilities experienced.   

However, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple service-connected conditions.  

Thus, no basis for referring the case for an extraschedular consideration is presented in this case. 

Finally, the evidence does not reflect that the Veteran's bilateral hearing loss disability causes unemployability.  Consequently, there is no implicit claim for a total disability rating based on individual unemployability (TDIU).  See Rice v. Shinseki, 22 Vet. App. 447, 453 (2009).

 
ORDER

An increased, compensable evaluation for the service-connected bilateral hearing loss disability prior to January 2013 is denied.

An increased evaluation of 20 percent, but no higher for service-connected bilateral hearing loss disability beginning in January 2013 is granted, subject to the regulations controlling disbursement of VA monetary benefits.  



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge
Board of Veterans' Appeals



Department of Veterans Affairs


